Citation Nr: 0808458	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconferencing technology in November 2007.  
A transcript of his hearing has been associated with the 
claims folder.


FINDING OF FACT

Bilateral hearing loss disability was not manifest in service 
or within one year after discharge, and is unrelated to the 
veteran's service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in August 2004, prior to the adjudication of 
the veteran's claim, discussed the evidence necessary to 
support the claim.  The veteran was asked to identify records 
showing findings, diagnoses, and treatment for hearing loss.  
The evidence of record was listed and the veteran was told 
how VA would assist him in obtaining further evidence.  
 
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With respect to VA's duty to assist, the Board observes that 
identified treatment records have been obtained and 
associated with the record.  The veteran has been afforded a 
VA examination.  He has also been given the opportunity to 
testify before the undersigned, who explained to the veteran 
the evidence that was outstanding and provided the veteran 
and his representative additional time to submit additional 
evidence.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran asserts that he has hearing loss as the result of 
service.  Service personnel records reflect that the veteran 
served as a helicopter mechanic.

The veteran's service medical records disclose that on 
enlistment examination in August 1962, the veteran's hearing 
acuity was recorded as 15/15 on whispered voice testing.  
Audiometric testing was carried out six days after the 
enlistment examination; however, there is no narrative 
interpretation in the service medical records.

Records of medical treatment during service are negative for 
any diagnosis, complaint, or abnormal finding pertaining to 
the veteran's hearing acuity.  Approximately one month prior 
to separation, in June 1966, the veteran underwent 
audiometric testing, which revealed the following puretone 
thresholds:




HERTZ




500
1000
2000
3000
4000

right
0
0
0
0
10

left
0
5
0
0
0


On separation examination in July 1966, the veteran denied 
hearing loss.  

Although it is partially illegible, the report of an aviation 
examination conducted in October 1979 indicates decibel loss 
bilaterally.  

A VA audiology progress note dated in July 2002 indicates 
that the veteran's hearing aids would be mailed for repair.  

A VA examination was carried out in November 2004.  The 
veteran reported that he was a helicopter mechanic in the Air 
Force for four years.  He also reported occupational noise 
exposure as a carpenter and mechanic, as well as recreational 
noise exposure from sporadic hunting.  Audiometric testing 
revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

right
35
50
60
60
65
59
left
30
50
85
90
100
81

Speech recognition scores were 92 percent for the right ear 
and 80 percent for the left.  The diagnosis was right mild 
sensorineural hearing loss at 500 Hertz, and moderate to 
moderately severe sensorineural hearing loss at 1000-4000 
Hertz; and left mild to moderately severe sensorineural 
hearing loss at 500-1000 Hertz, and severe to profound 
sensorineural hearing loss at 2000-4000 Hertz.  The examiner 
noted that he had reviewed the veteran's claims folder, and 
noted that the audiometric testing conducted in August 1962 
was a Bekesy Tracing that recorded normal hearing acuity 
bilaterally.  He indicated that audiometric testing at 
separation also revealed normal hearing acuity, and pointed 
out that there were no complaints during service.  He 
concluded that it was less likely than not that the military 
noise exposure caused the veteran's hearing loss.

During his November 2007 hearing, the veteran testified that 
he had served as a helicopter mechanic.  He asserted that he 
had not undergone audiometric testing in service.  He noted 
that in the spring of 1964, he was working to repair an 
engine, and it was fired up while he was in the engine 
compartment.  He stated that he had pain in his ears for 
about six weeks.  He related that the incident was not 
reported.  He also stated that he did not wear hearing 
protection while working with the helicopters.  With respect 
to post-service noise exposure, the veteran testified that 
his work as a mechanic did not involve engines, and that as a 
carpenter he worked with acoustic ceilings.  

In conjunction with his hearing, the veteran submitted a 
statement from his room mate in service.  The room mate noted 
that he had shared a barracks room with the veteran for two 
years until he was discharged in the summer of 1964.  He 
recalled the veteran's complaints of pain in his ears as the 
result of an untimely engine start.  He noted that the 
veteran continued to complain about his ears.

Having carefully reviewed the evidence of record, the Board 
has determined that service connection for bilateral hearing 
loss disability is not warranted.  Despite the veteran's 
military occupational specialty as a helicopter mechanic, 
audiometric testing in service, to include discharge, 
indicated normal hearing bilaterally.  The first evidence 
indicating decibel loss dates to 1979, more than 10 years 
after service.  Moreover, the November 2004 VA examiner 
concluded, after examination and review of the claims folder, 
that the veteran's hearing loss was not related to service.  
In summary, there is a remarkable lack of evidence 
demonstrating any abnormal finding pertaining to the 
veteran's hearing acuity during the period from discharge in 
August 1966 until October 1979.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current hearing loss disability, it does not 
contain competent evidence which relates this disability to 
any injury or disease in service.  The Board has considered 
the veteran's argument that his hearing loss disability is 
related to service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).      

In summary, the evidence clearly points to a remote, post-
service onset of the veteran's hearing loss disability.  
There is a remarkable lack of credible evidence of pathology 
or treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnosis is not 
related to service.  Absent reliable evidence relating 
bilateral hearing loss disability to service, the claim of 
entitlement to service connection must be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


